     Case 2:20-cv-01191-WBS-JDP Document 33 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY ROOSEVELT POARCH,                           Case No. 2:20-cv-01191-JDP (PC)
12                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                          THAT THIS ACTION BE DISMISSED FOR
13            v.                                          FAILURE TO PROSECUTE, FAILURE TO
                                                          COMPLY WITH COURT ORDERS, AND
14    LENICK RANDY, et al.                                FAILURE TO STATE A CLAIM
15                        Defendants.                     OBJECTIONS DUE WITHIN FOURTEEN
                                                          DAYS
16

17

18

19           On September 3, 2020, the previously assigned magistrate judge screened plaintiff’s

20   complaint, found that it failed to state a claim, and granted plaintiff thirty days to file an amended

21   complaint. ECF No. 20. Rather than filing an amended complaint, plaintiff subsequently filed

22   four one-page documents that are largely unintelligible. ECF No. 21-23, 25. On October 22,

23   2020, plaintiff was ordered to show cause within thirty days why this action should not be

24   dismissed for failure to prosecute and failure to state a claim. ECF No. 26. Plaintiff was warned

25   that failure to respond to the court’s order could result in dismissal of this action. Id. at 2.

26           In response, plaintiff filed six documents, which are also unintelligible. ECF No. 27-32.

27   Plaintiff did not file an amended complaint, and his recent filings fail to provide a reasonable

28
                                                         1
     Case 2:20-cv-01191-WBS-JDP Document 33 Filed 12/14/20 Page 2 of 2


 1   explanation for his failure to do so. Thus, plaintiff has failed to show cause why this action

 2   should not be dismissed.

 3            Accordingly, it is ORDERED that the clerk of court shall randomly assign a United States

 4   District Judge to this case.

 5            Further, it is RECOMMENDED that:

 6            1. This action be dismissed without prejudice for failure to prosecute, failure to comply

 7   with court orders, and for failure to state a claim as set forth in the September 3, 2020 order. See

 8   ECF No. 20.

 9            2. The Clerk of Court be directed to close the case.

10            These findings and recommendations are submitted to the United States District Judge

11   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

12   after being served with these findings and recommendations, any party may file written

13   objections with the court and serve a copy on all parties. Such a document should be captioned

14   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

15   objections shall be served and filed within fourteen days after service of the objections. The

16   parties are advised that failure to file objections within the specified time may waive the right to

17   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

18   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

19
     IT IS SO ORDERED.
20
21
     Dated:      December 11, 2020
22                                                      JEREMY D. PETERSON
                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                        2
